In a certiorari proceeding, order annulling a determination of the Board of Standards and Appeals of the City of New York, granting the application of respondent, and directing the Borough Superintendent of Buildings to issue necessary permits, reversed on the law, with $50 costs and disbursements, the determination of the Board of Standards and Appeals reinstated and confirmed, and the proceeding dismissed. In applying to the Board of Standards and Appeals for permission to replace a garage by a gasoline service station, involving destruction of the garage practically in its entirety and the erection of a new building and facilities, respondent invoked subdivision (e) of section 7 of the New York City Zoning Resolution and the discretion of the board. It cannot be heard to urge on this appeal, inconsistently with the very nature of the proceeding it instituted before the board, that it is entitled to construct and maintain the proposed structure and conduct the business as a matter of right and irrespective of the Zoning Resolution. Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.